Citation Nr: 1225886	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  10-07 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability.

REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1963 to December 1964.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2008 rating decision in which the RO denied service connection for a right knee disability.  In December 2008, the Veteran filed a notice of disagreement (NOD) to this denial.  The RO issued a statement of the case (SOC) in December 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2010.

In his February 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  The Veteran received notice of the hearing, scheduled for August 2011.  Four days prior to the hearing the Veteran contacted the Board to request that his hearing be rescheduled.  A March 2012 letter informed the Veteran that his hearing was rescheduled for May 2012, but the Veteran failed to appear.  Under these circumstances, the request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (2011).

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action on this appeal is warranted.

The Veteran contends that he is entitled to service connection for a right knee disability.  He states that he injured his knee while climbing stairs in an unlit area while training at Fort Dix, New Jersey.  He attests that he received treatment for his knee at the dispensary in Fort Dix and later received three weeks of therapy for his knee at Fort Gordon, Georgia.  He states that this treatment prevented him from completing his training for his Military Occupational Specialty (MOS).  He also states that while he did not seek further treatment immediately after service, his knee condition has recently become more painful and causes more restrictive mobility.  The Veteran's service treatment records do not record any treatment for a knee injury.  His separation examination lists "lameness right knee" and "foot trouble knee" under the Physician's Summary.  The only post-service medical evidence included in the record are a July 2008 private physician's diagnosis of osteoarthrosis in the right leg and a November 2008 VA examination with a diagnosis of degenerative joint disease in the right knee.

To ensure that the record is complete, and that all due process requirements are met, the RO should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claim.  In a claim for disability compensation, VA will make efforts to obtain the claimant's service treatment records (STRs), if relevant to the claim.  38 C.F.R. § 3.159(c)(3) (2011).  Here, the Veteran's STRs are already of record.  However, clinical records pertaining to the claimed knee injury and subsequent treatment records are not contained in the current file.  The Board notes that such records are pertinent to the Veteran's claimed right knee disability as he specifically contends this disability is related to the injury incurred during the accident at Fort Dix.

The Board notes that clinical records may be filed separately from a veteran's STRs, often under the name of the facility.  Since it does not appear that any attempt has been made to obtain any clinical records associated with the Veteran's alleged 1964 injury, the Board finds that the RO should obtain and associate with the claims file any clinical records pertaining to the Veteran's injury and treatment at Fort Dix, New Jersey, between the months of December 1963 and March 1964, and subsequent treatment at Fort Gordon, Georgia, between the months of March and April 1964, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

The Veteran has stated that his medical treatment was sufficiently extensive to disrupt his training for his MOS.  To ensure the completeness of the record, the RO should obtain service personnel records which may include references to the injury and verification of his treatment dates.  Hence, the RO should request from the National Personnel Records Center (NPRC) (and any other appropriate source(s), as necessary) all outstanding service personnel records for the Veteran's active military service from December 1963 to December 1964, associating all records and/or responses received with the claims file. See 38 U.S.C.A. § 5103A(b)(3).

Further, the Board observes that mental hygiene records were previously filed separately from a veteran's STRs.  The Veteran's STRs indicate that he underwent a mental hygiene consultation on May 25, 1964.  It does not appear, however, that any attempt has been made to obtain any clinical notes associated with this evaluation.  Thus, the Board finds that for the sake of completeness, the RO should obtain and associate with the claims file any mental hygiene records pertaining to the Veteran's evaluation, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

While this matter is on remand, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  Additionally, this letter should specifically request that the Veteran provide additional information regarding any treatment received during service (i.e., the dates of such treatment (month and year) and the names of the facilities where such treatment occurred), such that the RO may conduct a more thorough search of clinical record for these facilities, as well as any records (or necessary releases to obtain records) related to right knee treatment in private facilities following service.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following actions:

1. The RO should obtain from the appropriate source(s) any outstanding clinical records pertaining to the Veteran's evaluation and treatment following a knee injury occurring between December 1963 and March 1964 at Fort Dix, New Jersey and any outstanding clinical records pertaining to treatment of the Veteran's knee injury between March and April 1964 at Fort Gordon, Georgia, to include searches of records filed under the medical facility as well as under the Veteran.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. The RO should obtain from the appropriate source(s) complete service personnel records for the Veteran.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3. The RO should obtain from the appropriate source(s) any outstanding mental hygiene records associated with the Veteran's May 1964 mental hygiene evaluation.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4. The RO should send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.

The RO's letter should specifically request that the Veteran provide additional information regarding any treatment received during service (i.e., the dates of such treatment (month and year) and the names of the facilities where such treatment occurred), such that the RO might conduct a search of clinical records from these facilities, as well as provide any records (or necessary releases to obtain records) related to right knee treatment in private facilities following service.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5. If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6. To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7. After completing the requested actions, and any additional notification and/or development deemed warranted (including an additional VA examination), the RO should readjudicate the claim remaining on appeal in light of pertinent evidence (to particularly include all evidence added to the claims file since the RO's last adjudication of the claim) and legal authority.

8. If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate statement of the case that includes citation to and discussion of all additional legal authority considered, along with reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


